DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan Squire on 08/10/2022.
The application has been amended as follows: 
	in claim 6, line 2, change “a second channel” to --the second channel--;
	in claim 10, line 4, change “the outlet” to --an outlet--; 
	in claim 11, line 1, change “energy from a from a chilled” to --energy from a chilled--; and 
	in claim 11, line 5, change “NODHFC” to --(NODHFC)--. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	As per independent claim 1, the prior art, Bogart et al. (US 2005/0204610 A1) and Schachner (US 3,159,982 A) does not teach the dual-phase refrigeration system for a chilled storage container (CSC) as recited, in particular “…a conduit disposed in a plurality of coils configured to be attached to an interior sidewall of the CSC about an upper margin of the interior sidewall, the conduit in communication with the input coolant tube and the output coolant tube,” when added to the other features claimed in independent claim 1.

	As per independent claim 8, the prior art, Bogart et al. (US 2005/0204610 A1) and Schachner (US 3,159,982 A) does not teach the two phase thermal exchange system as recited, in particular “a plurality of coils adapted to be installed to an upper margin of an interior sidewall of the CSC, above an ice containment level in a lower portion of an interior cavity of the CSC, wherein a thermodynamic airflow of cold air above the ice fill level is induced by the plurality of coils to reduce a temperature differential at an air/ice interface within the CSC,” when added to other features claimed in independent claim 8. 

	As per independent claim 11, the prior art, Bogart et al. (US 2005/0204610 A1) and Schachner (US 3,159,982 A) does not teach the method of extracting thermal energy from a chilled storage container (CSC) as recited, in particular “…circulating the cooling liquid through a conduit disposed as a plurality of coils within an upper margin of an interior cavity of the CSC above an ice fill level of the CSC, wherein a thermodynamic airflow of cold air above the ice fill level is induced by the plurality of coils to reduce a temperature differential at an air/ice interface within the CSC,” when added to other features claimed in independent claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/CHANG H. PARK/
Examiner
Art Unit 3763